Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined features of the independent claims 1 and 15.  The claim is directed to the use of a dispersed-source array (DSA) for seismic prospecting.  Early patents addressed this physical arrangement as simply an array of vibration sources which are used simultaneously.  The novelty of the claim is the construction of a waveform from the sources that is both varied in time, position and spectral bandwidth (FIG. 1 and 4A-4I).  This construction of the signals from the DSA assists in the deblending of the signals in the data for reconstruction of the seismic data.
Anstey et al., US 3,885,225, is one of the early papers on the multiple source method.  Although this teaching describes providing the full bandwidth of the spectrum divided between the individual sources, it in no manner anticipates or makes obvious the claimed multistep waveform creation process of the instant application.
Mahdad, et al. “Iterative method for the separation of blended seismic data: discussion on the algorithmic aspects”, 2012, gives an extensive compilation of the development of DSA, citing over 20 publications, but does not identify any prior art which anticipates the full claimed source waveform generation.  It should be noted that it 
Berthoud, “Blended acquisition with dispersed source arrays”, 2012, teaches a method that uses near simultaneous firing of the vibration sources allows continuous recording of multisource responses that overlap in time and that are characterized by the combination of offsets, azimuths and delay times.  The method is silent concerning spectral bandwidth and spectrally non-overlapping waveforms.
Tsongas, US 2014/0362659, teaches a system that uses multiple seismic energy sources arranged in groups spaced from other groups where the sources in a group provide a different sweep band different from the other sources in the group.  Although this has many features of claim 1 and 15, the technique fails to form a primary waveform by repeating the individual spectrally-banded waveform. Which is then used as the basis for the creation of the secondary waveforms that are spectrally non-overlapping.
Claims 2-14 are dependent upon claim 1 and are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857